Exhibit 99.1 GERMAN AMERICAN BANCORP, INC. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 April 28, 2011 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS STRONG FIRST QUARTER PERFORMANCE Jasper, Indiana – April 28, 2011 German American Bancorp, Inc. (NASDAQ: GABC) reported today that its first quarter earnings represented another period of strong financial performance.The Company’s first quarter net income was $4,645,000, or $0.37 per share, which was inclusive of the acquisition of American Community Bancorp, Inc., and its banking subsidiary, the Bank of Evansville, as of January 1, 2011.This represented a significant increase from the $3,251,000, or $0.29 per share, recorded during the same quarter last year and from the $3,152,000, or $0.28 per share, reported during the fourth quarter of last year.The current quarter earnings of $0.37 per share represented an increase of approximately 28% and 32%, respectively, over the per share earnings reported in the same quarter and fourth quarter of the prior year. Adjusting the Company’s actual net income to exclude the after-tax results of acquisition accounting/transaction related items and operating earnings associated with the Bank of Evansville, the Company’s first quarter earnings derived from its legacy operations were approximately $3,854,000.This level of adjusted net income, which equates to $0.35 per share based on the average number of shares outstanding exclusive of those shares issued in connection with the merger transaction, represents approximately a 20% improvement over the reported net income in the same quarter and fourth quarter of last year. The Company’s first quarter earnings were positively impacted by a $3.5 million increased level of net interest income as compared to the first quarter of last year.The current year net interest income improvement was largely the result of a higher level of earning assets driven by growth in the Company’s deposit base and the Bank of Evansville acquisition.The Company experienced strong deposit growth during the quarter with approximately $320 million of acquired deposits from the Bank of Evansville transaction and $79 million of organic growth from the Company’s existing branch network.On an annualized basis, the $79 million in organic deposit growth represented a 29% increase from the Company’s year-end balances. Revenue from non-interest income sources was also a positive contributor to first quarter earnings in the current year increasing by $1.4 million over that recorded in the same quarter in the prior year.Insurance revenues, driven by a higher level of contingency revenue, increased by $363,000, or approximately 22% above the level recorded in the first quarter of last year.Trust and investment product fees during the first quarter continued the recent trend of improvement increasing by $73,000, or approximately 19%, from the revenue recorded during the first quarter of the prior year. Non-interest revenue during the first quarter of this year was also positively impacted by a net gain on securities of approximately $1.0 million related to the acquisition accounting treatment of the Company’s existing equity ownership position at the time of acquisition in American Community Bancorp, Inc., as well as a $151,000 increase from the first quarter of the prior year in the level of company owned life insurance revenue and a $91,000 increase in net gains on sales of loans. Somewhat offsetting this enhanced revenue, the Company’s total non-interest expenses increased by approximately $3.6 million, much of which was attributable to expenses associated with acquisition of American Community Bancorp, Inc., and its banking subsidiary, Bank of Evansville, and the continuing operations of the Bank of Evansville during the first quarter of this year. Mark A. Schroeder, Chairman & CEO of German American, commenting on the Company’s posting of another quarter of strong financial performance stated, “We are very pleased with our performance during the first quarter of 2011, both in terms of the positive earnings contribution generated by our acquisition of the Bank of Evansville and by a continuation of our trend of exceptional financial performance from our existing operations.Our deposit growth throughout our footprint has been extremely robust as consumers, businesses, and municipalities are, in increasing numbers, looking to German American as a source of strength and stability for their investable funds.This growing deposit base will represent a significant source of funding for our loan portfolio in future months when the economy is expected to continue to strengthen and demand from borrowing customers is anticipated to increase in a corresponding manner.” Schroeder continued, “We have also seen a strong resurgence in recent months in our non-banking lines of business within insurance, investment, and trust services.In each of these three important areas of our operations, we have seen existing clients increase their level of activity and have also experienced an increase in the number of new and prospective clients who have moved or expressed an interest in moving their business to German American.Earlier this month, we enhanced our trust staff with the recruitment of a team of six experienced trust professionals from the Evansville market who will focus on growing our trust presence in this important new market area.Additionally, we successfully completed the transition of the Bank of Evansville’s customer information files to our core processing system earlier this month which will facilitate our marketing of our products and services within the Evansville market under the German American name and brand.We are very pleased with the Evansville market’s acceptance of German American, and are excited about the opportunities this new market area will offer us, not only within banking but also relative to the expansion of our insurance, investment, and trust lines of business.” The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.14 per share which will be payable on May 20, 2011 to shareholders of record as of May 10, 2011. Balance Sheet Highlights Total assets for the Company increased by approximately $385.8 million to $1.762 billion as of March 31, 2011 compared with year-end 2010.The increase was attributable to both the acquisition of American Community Bancorp, Inc. (“American Community”) and its banking subsidiary Bank of Evansville effective January 1, 2011 and to an increase in the Company’s core deposit base originated from its banking offices other than the new Bank of Evansville offices.American Community’s total assets as of the effective date of the merger totaled approximately $340.3 million. The Company’s investment portfolio increased by approximately $124.1 million to $472.4 during the first quarter of 2011.The investment portfolio growth was driven in large part by continued growth in the Company’s core deposit base both from its existing market areas and from the Bank of Evansville. March 31, 2011 loans outstanding increased approximately $179.0 million compared with year-end 2010.The loans acquired from American Community totaled approximately $207.4 million as of March 31, 2011 thus accounting for all of the loan growth for the Company for the first quarter of 2011.The Company’s loan portfolio as constituted at December 31, 2010 (prior to the acquisition of American Community) declined by approximately $28.4 million which was largely attributable to a seasonal decline in the agricultural loan portfolio. End of Period Loan Balances 03/31/11 12/31/10 $ Change Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans ) Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $22.4 million at March 31, 2011 compared to $13.3 million of non-performing assets at December 31, 2010.Non-performing assets represented 1.27% of total assets at March 31, 2011 compared to 0.97% at year-end 2010.Non-performing loans totaled $18.9 million at March 31, 2011 compared to $11.2 million of non-performing loans at December 31, 2010.Non-performing loans represented 1.73% of total outstanding loans at March 31, 2011 compared with 1.22% of total loans outstanding at year-end 2010.The increase in non-performing loans attributable to the acquisition of American Community totaled $2.2 million at March 31, 2011.The remainder of the increase was attributable to two commercial credit relationships.One relationship was acquired as a part of the branch acquisition the Company completed during the second quarter of 2010.This credit is related to the operation of two restaurants and totaled $3.9 million at quarter-end.The second relationship is a commercial real estate participation loan secured by a convenience store that totaled $2.4 million at quarter end March 31, 2011. The Company’s allowance for loan losses totaled $14.2 million at March 31, 2011 representing an increase of $856,000 or 26% on an annualized basis from year-end 2010.The allowance for loan losses represented 1.29% of period-end loans at March 31, 2011 compared with 1.45% at December 31, 2010.The decline in the allowance for loan loss as a percent of total loans was the result of the acquisition accounting treatment for allowance for loan losses attributable to the acquisition of American Community.Under acquisition accounting treatment, loans are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.As of March 31, 2011, the Company held a discount on acquired loans of $9.0 million which includes loans acquired in the American Community acquisition and loans acquired in a branch acquisition completed in the second quarter of 2010. March 31, 2011 deposits increased $397.7 million to $1.485 billion compared with year-end 2010 total deposits.The deposits acquired as a part of American Community totaled $318.9 million at March 31, 2011.Deposits from the Company’s branch bank network as constituted on December 31, 2010 (prior to the American Community acquisition) increased $79.0 million or approximately 29% on an annualized basis during the first quarter of 2011. End of Period Deposit Balances 03/31/11 12/31/10 $ Change Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 and Brokered Deposits $ $ $ Results of Operations Highlights Net income for the quarter ended March 31, 2011 totaled $4,645,000 or $0.37 per share, an increase of $1,493,000 from the fourth quarter 2010 net income of $3,152,000 or $0.28 per share and an increase of $1,394,000 from the first quarter of 2010 net income of $3,251,000 or $0.29 per share. Net income during the first quarter of 2011 included $791,000 of net income that was attributable to the sum of operating earnings from the Bank of Evansville and earnings from acquisition accounting/transaction related items related to the American Community acquisition.Net income from the Company’s operations that existed at December 31, 2010 (prior to the American Community transaction) increased approximately $702,000 during the first quarter of 2011 compared with the fourth quarter of 2010 and $603,000 compared with the first quarter of 2010.See “Regulation G Disclosure” below for additional information regarding the computation of the Company’s adjusted net income before impacts of the acquisition of American Community. Summary Average Balance Sheet (Tax-equivalent basis / $ in thousands) Quarter Ended March 31, 2011 Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
